UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 97-4821

LARRY ARNOLD JACKSON,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Richard L. Williams, Senior District Judge.
(CR-97-57)

Submitted: February 24, 1998

Decided: June 19, 1998

Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Brian K. Miller, BRIAN K. MILLER, P.C., Richmond, Virginia, for
Appellant. Helen F. Fahey, United States Attorney, S. David Schiller,
Assistant United States Attorney, Richmond, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Larry Arnold Jackson pled guilty to one count of possession of
cocaine with intent to distribute and one count of carrying a firearm
during and in relation to a drug trafficking crime. He appeals the
denial of his motion to suppress drugs and a firearm recovered from
his person during an encounter with interdiction officers at Rich-
mond's train station. We affirm.

Not all police-citizen encounters amount to seizures within the
meaning of the Fourth Amendment. See Florida v. Bostick, 501 U.S.
429, 433-34 (1991). A seizure of the person takes place only when the
officer, by means of physical force or a show of authority restrains the
liberty of a citizen in such a way that a reasonable person would
believe he was not free to terminate the encounter, and the person
submits to the show of authority. See California v. Hodari D., 499
U.S. 621, 626 (1991). Even when officers have no basis for suspect-
ing a particular individual, they may generally ask questions of that
person, ask to examine his or her identification, and request consent
to search his or her luggage--as long as the police officers do not
convey a message that compliance with their requests is required. See
Bostick, 501 U.S. at 434-35.

Jackson first contends that he was illegally seized in his encounter
with detectives at the train station. The record discloses that Detective
Armstead approached Jackson and his companion as they headed
toward the parking lot of the train station and identified himself, dis-
playing his badge. He explained that his job was to stop the flow of
illegal narcotics into the Richmond area and asked for their coopera-
tion. When both men indicated they would cooperate, Armstead asked
to see their train tickets and identification. Armstead specifically told
them that they were not under arrest or detention. He then asked them
if they had any illegal narcotics, and both denied having any drugs.
Armstead then asked to search their persons and Jackson's bag. Jack-
son said that Armstead could search his bag. Armstead noticed that
Jackson's hands began to shake. After securing Jackson's permission
to let his partner search the bag, Armstead asked Jackson again if he

                     2
could search his person. Jackson's hands began shaking again, and he
responded, "yeah" with a trembling voice.

As Armstead began the patdown, Jackson asked him if he wanted
to search his bag. Armstead responded that Jackson had already given
consent to search his bag. Jackson did not respond and began empty-
ing his pockets, stating that he did not have anything in his pockets.
Armstead told him that there was no need to empty his pockets and
that he could just pat him down. Jackson then stepped towards Arms-
tead with his arms outstretched from his sides. Armstead told him to
put his arms down and then conducted a patdown. He felt a long,
irregularly-shaped object. Armstead informed Jackson that he felt
something he believed to be hidden drugs, and told him he was now
under detention. Armstead then recovered a lumpy oval object
wrapped in plastic that later proved to be cocaine. He continued the
patdown and felt the hand grip of what appeared to be a weapon.
After recovering a Glock 9mm gun, Armstead placed Jackson under
arrest for carrying a concealed weapon.

We find that Jackson's encounter with Armstead was entirely con-
sensual and thus did not amount to a seizure within the meaning of
the Fourth Amendment. Armstead approached Jackson in a public
place, identified himself, explained the purpose of the encounter, and
informed Jackson that he was not detained or under arrest. Under
these circumstances, we find that a reasonable person would believe
he was free to terminate the encounter.

Jackson next contends that the district court erred in concluding
that he consented to a search of his person. To determine whether
Jackson voluntarily consented to the search, we must examine the
totality of the circumstances. See United States v. Rusher, 966 F.2d
868, 877 (4th Cir. 1992). Although such consent must be voluntary,
it is not necessary that Jackson knew he had the right to refuse con-
sent. See Schneckloth v. Bustamonte, 412 U.S. 218, 248-49 (1973).
We consider the circumstances surrounding the encounter, including
the conduct of police, in determining whether consent to search was
voluntary. See United States v. Bueno, 21 F.3d 120, 126-27 (6th Cir.
1994). Another relevant factor is the extent to which Jackson cooper-
ated with the police. See United States v. Smith , 30 F.3d 568, 571 (4th
Cir. 1994).

                    3
We find Jackson voluntarily consented to the search of his person.
Jackson cooperated fully during the encounter and responded affirma-
tively to Armstead's requests to search his bag. In addition, Armstead
made it clear to Jackson that he was not under arrest or detention.
Finally, we conclude that Jackson effectively conveyed his consent to
a patdown of his person when he stepped towards Armstead with his
arms raised from his sides in response to Armstead's request.

Accordingly, we find the district court properly denied Jackson's
motion to suppress and affirm. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    4